Case 3:16-cr-00462-CRB Document 550 Filed 05/13/19 Page 1of1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev. 08/2018)

 

Please read instructions on next page.

TRANSCRIPT ORDER
Please use one form per court reporter.
CJA counsel please use Form CJA24

 

COURT USE ONLY

DUE DATE:

 

ia. CONTACT PERSON FOR THIS ORDER

Sandy Giminez

2a. CONTACT PHONE NUMBER

(415) 676-2221

3. CONTACT EMAIL ADDRESS
sgiminez@keker.com

 

1b. ATTORNEY NAME (if different)
Nicholas D. Marais

 

2b. ATTORNEY PHONE NUMBER

(415) 391-5400

 

3. ATTORNEY EMAIL ADDRESS
nmarais@keker.com

 

4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)

Keker, Van Nest & Peters LLP

633 Battery Street
San Francisco, CA 9411

1

5. CASE NAME

United States v. Hussain

 

6. CASE NUMBER

16-cr-00462

 

 

 

8. THIS TRANSCRIPT ORDER IS FOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— (1 FTR 7 APPEAL 4 CRIMINAL © In forma pauperis (NOTE: Court order for transcripts must be attached)
Jo Ann Bryce CUNON-APPEAL = CIVIL his form: use Form CJA24.
9, TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:
b. SELECT FORMAT(S) (NOTE: ECF access is included .
a. HEARING(S) (OR PORTIONS OF HEARINGS) with purchase of PDF, text, paper or condensed.) c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION POF TEXT/ASCII PAPER CONDENSED | ECFACCESS | ORDINARY | 14-Day | EXPEDITED | 3-DAY DAILY HOURLY | REALTIME
(initials) (e.g. CMC) et See eee, (email) (email) (email) (web) (30-day) (7-day) (Nextday) | (2 hrs)
05/13/2019 CRB Sentepy oO ® O oO O O O O O © O O
Oo Oo O Oo Oo Oo O Oo Oo Oo Oo
O O O O O O O O O O O O
Oo Oo O Oo Oo Oo Oo O Oo Oo Oo Oo
O O O O O O O O O O O O
Oo Oo O Oo Oo Oo Oo O Oo Oo Oo Oo
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE
11. SIGNATURE . 7
/s/ Nicholas D. Marais 05/13/2019

 

 

 

 

Clear Form

 

 

 

 

Save as new PDF

 

 

 
